Citation Nr: 1448045	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable disability rating for the residuals of a pilonidal cyst repair.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 1959.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In February 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals the November 2012 hearing transcript.  The remaining documents are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The residual scarring from a pilonidal cyst repair in the Veteran's left gluteal crease has not been shown to result in functional limitation.  The scar measured four centimeters in length, at most; it was linear, stable, superficial, and nontender.

2.  The Veteran has not been shown to currently have a low back disorder that manifested in service or within one year thereafter or that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-connected residuals of a pilonidal cyst repair are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804, 7805 (2013).

2.  A low back disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

Regarding the service connection claim, the RO provided the Veteran with a notification letter in March 2009, prior to the initial decision on the claim in May 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant.  That letter provided all required substantive notice.

Regarding the increased evacuation claim, due to a complicated procedural history, notice was not properly provided; the Board finds that the errors, however, have been cured.  In March 2010, the Veteran submitted a claim for service connection for a recurring pilonidal cyst, despite the fact that the condition was already service-connected.  In March 2010, the RO provided the Veteran with a notification letter informing the Veteran that he was previously denied service connection for a pilonidal cyst in November 2007.  The RO noted that he was granted service connection for a scar caused from the removal of the cyst in February 2009.  The Veteran was informed that, in order for the RO to reopen the Veteran's claim for service connection of a pilonidal cyst, he must submit new and material evidence that an actual, active pilonidal cyst was present.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

However, in the February 2014 remand, after reviewing the Veteran's contentions, the Board recharacterized the issue on appeal from a petition to reopen the claim for service connection for a pilonidal cyst to entitlement to a compensable rating for the residuals of a pilonidal cyst repair.  In an August 2014 supplemental statement of the case (SSOC), the Veteran was notified of the evidence needed to substantiate his claim for an increased evaluation.  Following the issuance of the August 2014 SSOC, the Veteran's representative submitted a waiver of the 30 day waiting period, indicated that they did not have any additional evidence to submit, and asked that the Veteran's case be forwarded to the Board immediately for adjudication of the claims on appeal.  In addition, in August 2014, the representative submitted post-remand brief, in which he noted that the Veteran's residuals of a pilonidal cyst repair was evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805, and a noncompensable evaluation was assigned because there were no disabling effects from the scar.  Therefore, the Board finds that the Veteran had actual knowledge of the rating criteria specific to his appeal and any timing defect was cured.  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran's service treatment records (STRs) are unavailable.  The RO did attempt to obtain such records in June 2007, but an August 2007 response indicated that they were presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  That response also noted that there were no surgeon general office reports, sick reports, or morning reports for Company A, 25th Signal Battalion, dated from May 1958 to June 1958, pertaining to treatment in Heidelberg, Germany.  In November 2007, the RO made a formal finding of the unavailability of the Veteran's complete STRs documenting all efforts undertaken, and the Veteran was notified.  Moreover, with respect to the increased rating claim, the Board notes that the STRs are not particularly relevant as the grant of service connection was effective June 29, 2007, which is more than 48 years after the Veteran's separation from service.  Thus, the STRs would not pertain to the present level of severity of the disability.  As the RO has made all attempts, the Board concludes that any further attempts to obtain the Veteran's STRs would be futile in this case.

In cases, such as the present one, where the claimant's service records may be unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  The RO previously sought to obtain alternate source documents in June 2007.  The RO has done everything reasonably possible to locate any additional STRs and otherwise associate alternate source documents with the claims files.  As such, the RO has satisfied the heightened duties.

In addition, during the November 2012 hearing, the Veteran reported that he received worker's compensation for his back.  In the February 2014 remand, the Board noted that these records were not associated with the claims file and directed the RO or Appeals Management Center (AMC) to ask the Veteran to provide information pertaining to his worker's compensation benefits.  In March 2014 correspondence, the AMC requested that the Veteran submit information pertaining to his worker's compensation benefits.  Specifically, the Veteran was asked to submit information concerning when he applied for benefits and whether he was awarded such benefits due to on-the-job injuries.  He was also requested to provide any relevant records pertaining to his worker's compensation claim.  In a response received in March 2014, the Veteran indicated that he was unable to provide a copy of the information that the AMC had requested.  He also indicated that he was unable to remember the names and addresses of the private physicians who had treated him over the years.  He stated that he had nothing further to submit in support of his claims.

Further, the Board notes that the Veteran has reported that he has been in receipt of benefits from the Social Security Administration (SSA) since 1996, and there are some SSA medical records, including his 1994 application for SSA disability, associated with the record.  However, as discussed in the February 2014 remand, the SSA decision has not been associated with the Veteran's claims file.  In March 2014, the RO contacted SSA and was informed that the Veteran's records had been destroyed and no longer existed.  Given that they have been destroyed, and the medical records associated with the SSA disability claim had been previously associated with the record, the Board finds that any further attempts to obtain them would be futile, and the duty to assist has been met in this regard.  38 C.F.R. § 3.159(c)(1).  The Veteran and his representative have not identified any other outstanding, available evidence that has not been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this case, the Veteran was afforded VA examinations in December 2008 and April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, when considered together, to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiner described the pilonidal cyst scarring and claimed low back disorder in detail sufficient to allow the Board to make a fully informed determination.  Moreover, the April 2014 VA examiner's opinions were fully responsive to the February 2014 remand directives.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's residuals of a pilonidal cyst repair since he was last examined in April 2014.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

With regard to the February 2014 remand, the Board finds that AMC substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC contacted the Veteran to obtain identifying information pertaining to private treatment or copies of any outstanding private treatment notes, and to obtain information pertaining to his worker's compensation benefits.  In addition, the AMC obtained outstanding VA treatment notes and associated them with the electronic claims file, and provided the Veteran with a sufficient VA examination that addressed the service connection and increased rating claims.  In addition, the April 2014 VA examiner addressed the Veteran's assertions of an in-service fall despite the lack of service treatment notes associated with the claims file, as directed in the February 2014 remand.  As such, the AMC has substantially complied with the Board's instructions.

With regard to the November 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. §3.103(c)(2).  At the hearing, the VLJ, the Veteran, and the representative outlined the issues on appeal and engaged in a discussion as to substantiation of those claims.  The Veteran's specific symptomatology pertaining to his pilonidal cyst and his assertion that he injured his low back after an in-service fall were discussed in detail by the parties at that hearing.  In fact, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  The VLJ asked the Veteran if he was receiving any VA or private treatment for his claimed low back disorder.  The Veteran indicated that he was not receiving any treatment for his back and that he did not have any problems as long as he took care of himself and did not lift heavy objects.  The VLJ also clarified whether any additional relevant evidence was available which could be capable of substantiating the claims and remanded the case to ensure that the claim was properly developed.  The actions of the VLJ supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where, as here, a veteran appeals the denial of a claim for an increased rating for a disability for which service connection was in effect before he or she filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran's residuals of a pilonidal cyst repair is currently assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under Diagnostic Code 7805, scars are rated based on the limitation of function of the affected part.  Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for the residuals of a pilonidal cyst repair.

During a December 2008 VA examination, the Veteran reported that his pilonidal cyst "come[s] and go[es]."  He indicated that, two to three times a year, the cyst swelled in his gluteal crease and he experienced up to six weeks of pain.  He stated that he occasionally had discharge from the cyst, but he had not had any treatment for the cyst since 1958.  He denied the use of any topical ointments, oral medications, or other local or systemic treatments.  An examination of the gluteal cleft and creases revealed a scar that measured two centimeters in a vertical fashion on the left just lateral to the gluteal crease.  The scar was freely moving, nontender, stable, and hypopigmented.  The region was not indurated or inflexible.  There was no evidence of keloid inflammation or edema.  The scar was superficial without any ulceration or breakdown and it was not elevated or depressed.  The examiner also noted that there were two separate two centimeter by five millimeter areas of hardened tissue mass that were consistent with hardened cysts.  The Veteran reported tenderness to palpation.  The masses were freely moving and stable.  The examiner reported that the area encompassed less than one percent of the Veteran's total body surface area and none of it was exposed.  The examiner diagnosed the Veteran with recurrent pilonidal cysts.  The examiner also noted that the Veteran had a scar on the left, lateral to the gluteal crease, without any residuals.

During the November 2012 hearing, the Veteran testified that his pilonidal cyst recurred approximately every year.  He stated that he felt tenderness in the area when the cyst was reappeared and he treated the pain by soaking in hot water for 30 minutes three to four times.  He indicated that the cyst recurred mainly in the fall and spring when he was most active.

During an April 2014 VA examination, the Veteran reported that he had drainage from the pilonidal cyst intermittently over the years, and the most recent draining occurred in the past year.  He denied treatment with oral or topical medications in the past 12 months for any skin condition.  An examination revealed no visible skin conditions.  The examiner noted that the Veteran had a four centimeter linear gluteal cleft scar that did not impact his ability to work.  

In an August 2014 statement, the Veteran's representative contended that the Veteran should be afforded a compensable evaluation for the residuals of a pilonidal cyst repair due to recurring pain.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected residuals of a pilonidal cyst repair.

As a preliminary matter, the Board notes that there is no evidence of limitation of function due the pilonidal cyst scar.  In fact, the December 2008 VA examiner noted that there were no residual effects from the scar lateral to the left gluteal crease.  Moreover, the Veteran reported that he had not sought treatment for the cyst since 1958.  During the December 2008 and April 2014 VA examinations, he denied the use of any topical ointments, oral medications, or other local or systemic treatments.  The record does not show the scarring has been symptomatic or otherwise disabling to any extent throughout the appeal.  Therefore, the Veteran has not been shown to have met the criteria for a compensable evaluation under Diagnostic Code 7805.  

In addition, the Board has considered the remaining diagnostic codes pertaining to scars not of the head, face, or neck.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 7800 pertains to scars or disfigurement of the head, face, or neck.  Therefore, it is not applicable in this case as the scar is located in the gluteal crease.  

Diagnostic Codes 7801, 7802, and 7804 pertain to scars not of the head, face, or neck and must be considered.  Specifically, Diagnostic Code 7801 pertains to burn scars or scars due to other causes that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1.  Diagnostic Code 7802 pertains to burn scars or scars due to other causes that are superficial and nonlinear.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  A 10 percent evaluation is assigned for a scar or scars that affect an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7804 pertains to scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.

In considering the criteria of Diagnostic Code 7801, pertaining to scars that are deep and nonlinear; Diagnostic Code 7802, pertaining to scars that are superficial and nonlinear; and Diagnostic Code 7804, pertaining to scars that are unstable and painful, the December 2008 VA examiner reported that the two centimeter long scar on the left, just lateral to the gluteal crease, was stable and nontender, and superficial without any ulceration or breakdown.  There were also two separate, stable two centimeter by five millimeter areas of hardened tissue mass.  The April 2014 VA examiner noted a four centimeter linear gluteal cleft scar.  There is no indication that the scar was deep and nonlinear or that it was unstable and painful; therefore, Diagnostic Codes 7801 and 7804 are not for application.  With respect to  Diagnostic Code 7802, a 10 percent evaluation is assigned for a scar or scars that affect an area or areas of 144 square inches (929 square centimeters) or greater.  Here, this is simply not the case.  At most, the scar was measured as four centimeters in length in April 2014 which is clearly less than the 10 percent rating contemplates under Diagnostic Code 7802.  As such, the Veteran has not been shown to have met the criteria for a compensable evaluation under Diagnostic Codes 7801, 7802, or 7804.  

In addition, the Board has considered the Veteran's contention that he warrants a compensable evaluation for his service-connected residuals of a pilonidal cyst repair due to recurring pain.  As noted above, Diagnostic Code 7804 provides a 10 percent rating for superficial scars which are painful on examination; however, the December 2008 and April 2014, VA examiners noted that the scar was not tender on examination.  Accordingly, a 10 percent rating is not warranted under Diagnostic Code 7804 for pain.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of a pilonidal cyst repair is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran had no functional impact due to his pilonidal cyst repair scarring.  Therefore, the noncompensable evaluation is appropriate in this case.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  The Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Furthermore, the Veteran does not contend, and the evidence does not show, that there is marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a pilonidal cyst repair have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  

For such disabilities that are listed as chronic, service connection may be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's current low back disorder did not manifest in service or within one year of separation from service.  

As noted above, the Veteran's STRs are unavailable.  The Veteran was discharged from service in 1959.  In a September 1982 private treatment note, in connection with a vocational rehabilitation request, the Veteran reported that he had a lifting injury to his back in August 1982, but he first had difficulty with his back approximately 20 years ago after a previous lifting injury on the job.  He indicated that he was unable to work for a period of time following the injury and that he had had intermittent episodes of back problems since that time.  The examiner noted that x-rays showed evidence of disc degeneration with marginal osteophyte formation at L2.  The examiner stated that he informed the Veteran that his symptoms were related to the disc degeneration demonstrated on the x-rays.  

In a November 1982 private treatment note, the provider noted that the Veteran had a "slight setback a couple of weeks ago" while chopping wood with a 7 1/2 pound sledge hammer.  The Veteran developed mid back pain "in the usual location."  The examiner noted that the Veteran's diagnosis was degenerative intervertebral disc disease.  The examiner opined that the Veteran would probably have a recurrence of his symptoms if he was required to perform heavy lifting.

In another November 1982 private treatment note, the evaluator noted that he or she reviewed the Veteran's records with a rehabilitation nurse.  The evaluator noted that he or she could not find any evidence of an industrial injury at any point in time despite the Veteran's reports that his back pain began in August 1982 after a lifting injury.  The evaluator noted that the reported lifting injury was "definitely antedated by prior episodes of back trouble."

In a March 1985 private vocational rehabilitation evaluation, the Veteran indicated that he recently stopped working.  He stated that he was a self-employed glazier and that his back problems continued to significantly interfere with his vocational activities.  The evaluator noted that he or she last evaluated the Veteran in 1982, when he was being treated for low back pain that was a "suspected intervertebral disc lesion."  The evaluator indicated that the Veteran's current complaint was pain in the midportion of his lumbar spine with occasional radiation into the buttocks and upper thigh on the right side.  The evaluator noted that the pain diagram that the Veteran had completed was "significantly different from what he filled out in September of 1982."  He or she noted that, at that time, the Veteran had neck pain, upper dorsal pain, and pain over both buttocks.

In an undated private treatment note, included at the top of a page of treatment notes dated in January 1989, the examiner noted that x-rays of the Veteran's lumbar spine were reviewed which showed degenerative intervertebral disc disease.  The examiner noted that the Veteran had a borderline hypermobile first motion segment and intermittent symptoms of mechanical low back pain that were severe enough to interfere with his activities.  

In a January 1989 private treatment note, the examiner indicated that the Veteran had been treated for intervertebral disc disease and hypermobile L5-S1.  The Veteran related that he was "doing pretty well" until approximately three or four weeks ago when he injured his back lifting scaffolding onto the side of a building.  He described pain in the midback area that extended down into the lumbosacral area.  

In a January 1989 medical history form, included in the Veteran's vocational rehabilitation records, the Veteran reported that he injured his back approximately nine years previously, and that he had reinjured it approximately four weeks ago.  The examiner noted that the Veteran sustained a "lifting injury."  A January 1989 private lumbar computerized tomography (CT) scan showed a central herniated disc at L4-5 and mild to moderate apophyseal degenerative changes at L4-5 and L5-S1.

In a February 1992 private treatment note, included in the Veteran's SSA medical records, the Veteran reported that he injured his right shoulder when he fell off of a ladder in July 1991.  He did not mention any low back injuries at that time.  In April 1992 correspondence addressed to the State Insurance Fund, a private orthopedic surgeon noted that he limited his examination to the Veteran's right shoulder although the Veteran also complained of left foot and low back problems.  The physician stated, "My office was not informed that you wanted the back examined; I do not do back evaluations whatsoever."

In a September 1993 private treatment note, included in the Veteran's SSA medical records, the Veteran continued to complain of back pain.  The examiner noted that he or she first treated the Veteran for complaints of back pain in June 1992 and he or she attributed the pain to an S1 nerve root problem.  In an October 1993 private treatment note, included in the Veteran's SSA medical records, the examiner noted that he or she was asked by State Insurance Fund if the Veteran's July 1991 injury caused his back problem.  The examiner noted that he or she reviewed medical treatment notes from January 1992, when he or she first treated the Veteran, and there was no mention of a back injury.  In addition, in a medical history form that the Veteran filled out at the initial visit, there were no indications of a back injury.  The examiner did recall discussing a back injury with the Veteran at the initial visit and that he or she referred the Veteran to a spinal physician for that injury because he or she was not a "back doctor."  The examiner stated:

I, therefore, assume that he was having some kind of back problem in January of 1992.  To related that to an injury in July of 1991 would be difficult other than the history related to me by [the Veteran].  He is of the opinion that it was related.  I have nothing to substantiate or deny that.  Perhaps there are other medical records that would be available.  It would seem a rather long time between July of 1991 and January of 1992 to be suffering from a back injury without any treatment.

In his November 1994 SSA application, the Veteran reported that he sustained an injury to his back in 1985 that continued to bother him.  In a January 1995 SSA disability determination examination, the Veteran complained of low back pain, as well as right shoulder, right hip, and left foot pain.  In a May 1996 private treatment note, the Veteran reported that he was involved in a motor vehicle accident in April 1996 and he reinjured his lower back.  The examiner noted that the Veteran had a tender lower back.  In a follow-up evaluation in May 1996, the Veteran stated that physical therapy helped the stiffness in his lower back, but his low back pain persisted.  The examiner noted that the low back was not tender to palpation.  In a June 1996 private treatment note, the Veteran indicated that he continued to have low back pain.  

In a July 1998 private treatment note, the Veteran complained of back pain and he stated that he was involved in another motor vehicle accident in July 1998 that had "worsened [his] existing problems."  In July 1998 correspondence addressed to the Veteran's treating private provider, a private physical therapist noted that he had treated the Veteran for pain in his low back following the July 1998 motor vehicle accident.  In a follow-up evaluation in July 1998, the Veteran reported that he was feeling better.  He complained of a continued headache and right shoulder pain, but he did not mention his low back.  

In connection with his original claim for service connection for a spinal cyst, in a June 2007 statement, the Veteran reported that he was pinned in some wire spools during service and, as a result, he was "pretty banged up."  He indicated that he underwent surgery in Germany and he was sore in the area that he had spinal anesthesia.

In a December 2008 VA examination report, the examiner noted that the claims file was reviewed; however, it contained no service treatment notes or any medical history dated earlier than 1982.  During the examination, the Veteran reported that he fell from a telephone pole during service, in 1958, and, as a result of the fall, he fractured his pelvis.  The examiner noted that the Veteran stated that he had fractured his pelvis, but he also pointed to his sacrum and coccyx when he described his injuries.  He related that he had surgery with spinal anesthesia after the fall.  He indicated that he had back pain since that incident.  In the examination report, the examiner included the following discussion:

Curiously, in review of his private medical records, the [V]eteran has had multiple work injuries and treatments for such in 1982 and then again in 1989 and apparently had a note in 1994 of chronic low back pain and bilateral shoulders such that he was recommended for disability.  He received this in 1995 and there is further record in 1998 where he had a motor vehicle accident.  All of these injuries he reports low back pain variously described by the [V]eteran and variously described by his care providers.  None, however, report any pelvic pain or sacral or coccyx pain.... [A]ll suggest that injuries occur from the time of those separate injury incidences.  I do not have any records dating before 1982.  None describe a telephone pole accident.  There is one report in 1982 that suggests a prior injury 20 years before that.  However, it then states that the injury was from a lifting incident during work.  Again, no mention of a telephone pole fall.

X-rays taken in conjunction with the December 2008 VA examination showed no radiographic evidence of a fracture of the sacrum and coccyx; no evidence of fractures in the bilateral sacroiliac joints; and no evidence of an acute osseous injury to the left hip.  X-rays of the lumbar spine did show trace multi-level mild degenerative changes with minimal endplate osteophyte production and mild facet joint arthropathy most pronounced over L5.  The examiner diagnosed degenerative disease of the lumbar spine and opined that the spine disease was not associated with the service-connected cyst, and was not a manifestation of the cyst or was not caused by the cyst.

In a February 2009 statement, the Veteran reported that, following boot camp, he was sent to signalman school at Fort Gordon.  During training, he climbed telephone poles to hang telephone wires.  During one climb, he slipped and fell 25 to 30 feet to the ground.  He stated that his lower back hurt pretty bad after the fall, but he assumed that the pain would dissipate.  He stated that he finished training and he joined the 25th Signal Corps Battalion in Carlroot, Germany.  He indicated that one of his jobs was to lay cables.  He stated that the cables were on large metal rolls and weighed between 800 and 1,000 pounds each.  He related that he had to unload the rolls of cables from trucks and then push them to unroll the cables.  He stated that one day, a roll fell off of the truck while being unloaded and hit him in the right hip and groin area.  He stated that he fell to the ground and he had extreme low back pain after the incident for a few days before it "subsided some."  He reported that, after three to four months, he went to the base dispensary for treatment and a physician found a pilonidal cyst on the Veteran's tailbone.  The physician told him that it was probably caused by his fall.  He had the cyst removed at a hospital in Heidelberg, Germany, but he continued to have back and hip problems.  He stated that, after he was discharged in 1959, he was employed by a glass company and he "replac[ed] windows and stuff."  He reported that he continued to have back and hip pain every day.  He also stated, "I tried to do different types of work, but by 1996 I just couldn't do it anymore and applied for and received [SSA] disability, which I still am on and will be for the rest of my life.  I have been seen by the [Salt Lake] VA doctors several times, in one of the last x-ray[s], they found where one of my lower vertebra[e] is broken."

In a March 2010 statement, the Veteran reported that he broke his right hip when he fell from a telephone pole during service in Georgia.  However, he indicated that he had back pain ever since the cable accident during service in Germany.  As far as his work-related injuries, he related that he was discharged in 1959 and his next post-service injury occurred in 1961.  He did not indicate what injuries he sustained in the 1961 post-service injury.

In a February 2011 private treatment note, the physician noted that the Veteran reported that he fell and sustained an injury during service in 1956, and he had a recurrent cyst or fistula in the rectal area.  The physician did not mention that the Veteran had any low back injury, excluding the cyst, from the reported fall.

During the November 2012 hearing, the Veteran testified that he fell 20 to 25 feet to the ground off of a telephone pole during service and he landed on his buttocks.  He indicated that he only received treatment for splinters in his arms following the fall and that he "didn't feel any real issues at that time."  He stated that he first felt that he had problems with his lumbar spine approximately one to one and a half years after he separated from service.  At that time, he reported that he was working in the glass trade which required him to lift and bend.  When asked whether any physicians ever indicated or asked him if he had ever injured his back prior to his post-service treatment, the Veteran stated:

Well, I thought I injured my back working, but thinking back, it's more-the problems started was at first (inaudible) falling off of that pole, and then like I said, I had a broken bone down there that they've got records of at the hospital that was grown back together with cartilage, and when it-like I was telling you, there's two little holes on the bottom of your spine on the sides, and one of them got-on the right hand side, got broke someplace down in there, in the (inaudible).

The Veteran contended that he initially injured his low back during the in-service fall, and that his post-service employment progressively aggravated his lumbar spine injury.  He also testified that he was first diagnosed with degenerative disc disease of the lumbar spine approximately five to ten years after he separated from service.  

In the April 2014 VA examination report, the examiner diagnosed lumbar spine degenerative disc disease.  She noted the Veteran's reports that he fell from a telephone pole and fractured a bone in his hip or pelvis during service.  However, she opined that the Veteran's claimed low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She provided the following rationale:

Because there are no medical records from his initial injury, it is impossible for me to review and make a decision as to whether his current back pain is related to his injury in the service.  Medical records indicate visits for back pain through the years but, not around the time of his discharge from the military.  In each medical note regarding back pain he does not mention the fall from the telephone pole.  Therefore, I cannot say for certainly that his back pain is service related.  One would speculate that if the fall had been the major contributor to the back pain, it would be recalled in his medical history.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

To the extent that the Veteran alleges that he has had a low back disorder since service, the Board notes that he is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had low back problems since his military service.  However, his allegations are inconsistent with the contemporaneous record and are thus not credible.  Although there are no STRs to review in this case, there are several accounts of the claimed in-service injuries throughout the record.  In fact, the Veteran has made inconsistent statements regarding the onset of his low back disorder.  In the earliest dated private treatment note of record, dated in September 1982, in connection with a vocational rehabilitation request, the Veteran reported that he first had difficulty with his back approximately 20 years ago (in approximately 1962, two to three years after he separated from service) following a lifting injury on the job.  He consistently sought treatment in the 1980s and 1990s, reporting multiple injuries, but never noting an inservice incident, to include any telephone pole fall.  In addition, during the November 2012 hearing, the Veteran indicated that he first felt that he had problems with his lumbar spine approximately one and a half years after he separated from service while he was working in the glass trade and his job required him to perform lifting and bending functions.  He also testified that he was first diagnosed with degenerative disc disease of the lumbar spine approximately five to ten years after he separated from service.  

These statements are in stark contrast with the Veteran's contentions that he injured his low back after a fall from a telephone pole during signalman training and/or that he injured his back after a wire or cable spool fell from a truck and hit him.  Those contentions were not noted until he filed his claim.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  A review of the evidence shows that the Veteran has consistently reported that, after his fall from the telephone pole, he fractured his pelvis, and that he was hit by the wire spool in the right hip and groin area.  He never indicated that he had a direct injury to his lumbar spine in either incident; rather, he claimed that he had low back pain following the incidents, and he was not treated in service.  Specifically, in a February 2009 statement, the Veteran reported that following the telephone pole fall, he had low back pain that he assumed would dissipate.  In addition, in the February 2009 statement, the Veteran reported that he had extreme low back pain after the cable spool incident, but it "subsided some."  In addition, the Veteran also reported that he underwent surgery in Heidelberg, Germany, during service and that he was sore in the area that he had spinal anesthesia, and that he had low back pain since that time.  See June 2007 statement and December 2008 VA examination report.  These reports are thus also internally inconsistent.  

X-rays taken in conjunction with the December 2008 VA examination showed no radiographic evidence of a fracture of the sacrum, coccyx, bilateral sacroiliac joints, or acute injury to the left hip.  This evidence also tends to discredit the Veteran's report that he fractured his pelvis when he fell from the telephone pole during service.  

As such, the Board finds that the Veteran's reported history of any in-service incident and symptoms thereafter, until his later on the job incident, to be not credible.

Regarding the Veteran's assertion that his current low back disorder is directly related to his military service, regardless of the competency and credibility of that assertion, the Board finds that the opinions of the December 2008 and April 2014 VA examiners are of greater probative weight than the Veteran's more general lay assertions.  The examiners reviewed and considered the evidence of record, including the Veteran's statements and private treatment notes, and provided a medical opinion with a supporting rationale relying on their medical training, knowledge, and expertise.

The December 2008 VA examiner noted that the Veteran had multiple work injuries and treatments in 1982 and 1989, followed by a recommendation for SSA disability in 1994 due to chronic low back and bilateral shoulder pain, and a 1998 motor vehicle accident.  During each of these incidents, the examiner related that the Veteran reported low back pain and all of the reports suggest that the injuries were incurred at those separate times.  He stated that none of the records mention a fall from a telephone pole.  In addition, the examiner opined that the Veteran's degenerative spine disease was not associated with his service-connected cyst.  Likewise, the April 2014 VA examiner opined that the Veteran's claimed low back disorder was less likely than not incurred in or caused by the claimed in-service injury or event.  She noted that medical records indicated that the Veteran received treatment for back pain throughout the years, but not around the time of his separation from service.  She stated that in each medical note pertaining to back pain, the Veteran did not mention the fall from the telephone pole.  She also speculated that if the fall had been a major contributor to his back pain, he would have recalled it in his medical history.

As the Veteran has a diagnosis of arthritis, section 3.303(b) is applicable in this case.  However, arthritis was not diagnosed or identified during service.  In fact, during the November 2012 hearing, the Veteran testified that he was first diagnosed with degenerative disc disease of the lumbar spine approximately five to ten years after he separated from service.  Thus, chronicity may be legitimately questioned.  Walker, supra.  Such evidence clearly establishes that arthritis was not manifest to a compensable degree during service or within one year of separation.  The evidence also establishes that there is no continuity of symptomatology in regard to arthritis.

Based on the foregoing, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A compensable evaluation for for the residuals of a pilonidal cyst repair is denied.


Service connection for a low back disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


